Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to 
fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 7 and 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not provide adequate description teaching what process is performed or how is it determined, by the device was used more recently than the receiving device, using the data, as cited in the present claims. There is no description where the data received from the other device/s comprise information that includes indicating the most recent use of the other device/s.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of, determining a first device is to perform an action with respect to the user speech, without significantly more. The claim(s) recite(s) receiving data from a second device and determining that the first device was used more recently than the second device. This is similar to the other types of claims that have been found to be abstract idea directed to an idea of itself such as mental/thought process that can be mentally or physically performed by a human. This judicial exception is not integrated into a practical application because the claims do not recite any element or limitation tying or applying the judicial exception into practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there aren’t additional limitations in the claims other than the stated abstract idea.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Piersol et al. (US 2017/0357478).
As to claim 7, Piersol teaches a method (Fig.10) comprising: 
receiving an utterance (834) that represents user speech (Fig.10A, #1002); 
receiving data (receiving second set of one or more broadcasted values #1010) from a second device that received the utterance (Par.247, 255); 
determining, based at least in part on the data, that the first device was used more recently than the second device (the broadcasted values include state value of the device indicating it has received the user’s most recent input/interaction) (Fig.10A, #1012; Pars.251, 269, 300); 
and determining, based at least in part on determining that the first device was used more recently than the second device, the first device is to perform (or to forego #1028) an action with respect to the user speech (Fig.10A, #1016; Pars.255, 257, 297; Abstract).

    PNG
    media_image1.png
    814
    646
    media_image1.png
    Greyscale

	As to claim 8, Piersol teaches wherein determining that the first device 

	As to claim 9, Piersol teaches wherein the determining that the first device was used more recently than the second device comprises determining that the first device outputted content (the sets of values also include the task performed or the output provided by the device) more recently than the second device (Pars.253, 257, 269).
	As to claim 10, Piersol teaches sending an indication to the second device that the first device is to perform the action, the indication causing the second device to refrain (foregoing) from performing the action (Fig.10B, #1028).
	As to claim 11, Piersol teaches wherein the receiving the utterance by the first device comprises using a first microphone of the first device, and wherein the second device has a second microphone that received the utterance, the second microphone different than the first microphone (each electronic device 802-808 comprises a microphone Fig.8).
	As to claim 12, Piersol teaches determining, by the first device, a first signal strength (signal energy) value associated with first audio data generated by the first device based at least in part on the user speech; and determining, by the first device and based at least in part on the data, a second signal strength value associated with second audio data generated by the second device based at least in part on the user speech, wherein the determining the first device is to perform the action is further based 
	As to claim 13, Piersol teaches wherein the data includes the second audio data (first set of values based on the sampled audio input, #1008) (Abstract).
	Regarding claims 1-6 and 14-20, the corresponding device comprising the steps addressed in claims 7-13 are analogous therefore rejected as being anticipated by Piersol for the foregoing reasons.

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DANIEL ABEBE/Primary Examiner, Art Unit 2657